--------------------------------------------------------------------------------

Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

          This SECURITIES PURCHASE AGREEMENT, dated as of June 30, 2009 (this
“Agreement”) is entered into by and among Allora Minerals, Inc., a Nevada
corporation (the “Corporation”), EPOD Solar Inc., a corporation formed pursuant
to the laws of British Columbia, Canada (“EPOD”), and the persons listed on
Schedule I hereto (each, a “Purchaser” and, collectively, the “Purchasers”).

          WHEREAS, the Corporation and EPOD have entered into a Stock and Asset
Purchase Agreement, of even date herewith (the “Purchase Agreement”), pursuant
to which the Corporation has agreed to purchase all or substantially all of the
assets, and certain shares of the capital stock and liabilities, of certain
subsidiaries of EPOD as of the date of closing set forth therein (the “Asset
Purchase”);

          WHEREAS, the Corporation has been approved for the quotation of shares
of its common stock, $0.001 par value per share (the “Common Stock”), on the OTC
Bulletin Board (“OTCBB”);

          WHEREAS, as partial consideration for assets of EPOD being purchased
pursuant to the Purchase Agreement and in connection with the Asset Purchase,
the Corporation has agreed to become a party to this Agreement;

          WHEREAS, at the Closing (as defined below), EPOD wishes to issue and
sell to the Purchasers (i) secured convertible debentures, substantially in the
form of Exhibit A hereto, in the aggregate original principal amount of up to
$2,000,000.00 (the “Debentures”), which shall be convertible into shares of
authorized but unissued Common Stock, no par value per share, of EPOD (the “EPOD
Shares”) or shares of Common Stock, and (ii) warrants to purchase EPOD Shares or
shares of Common Stock, substantially in the form of Exhibit B hereto (the
“Warrants”), in each case accordance with the terms hereof;

          WHEREAS, pursuant to the Purchase Agreement, as of the date of closing
of the Asset Purchase, the Corporation has agreed to assume the Debentures and
Warrants and EPOD’s rights and obligations thereunder, and to issue shares of
Common Stock, in lieu of EPOD Shares, upon conversion and/or exercise thereof;
and

          WHEREAS, the Purchasers wish to purchase the Debentures and Warrants
(together, the “Purchase Securities”) on the terms and subject to the conditions
set forth in this Agreement.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained in this Agreement, the parties agree as follows:

ARTICLE I

THE PURCHASE SECURITIES

          SECTION 1.01 Issuance, Sale and Delivery of the Purchase Securities.
EPOD agrees to issue and sell to the Purchasers at the Initial Closing (as
defined below), and the Purchasers hereby agree to purchase from EPOD at the
Initial Closing, the aggregate original principal amount, number and type, as
applicable, of Purchase Securities set forth opposite the name of such Purchaser
on Schedule I, at the aggregate purchase price set forth opposite the
Purchaser’s name on Schedule I. Except where otherwise specifically noted, all
references to “dollars” or “$” in this Agreement are to U.S. dollars.

--------------------------------------------------------------------------------

- 2 -

          SECTION 1.02 Closing. The initial closing of the purchase of the
Purchase Securities issued by EPOD shall take place at the offices of Burns &
Levinson LLP, at 10:00 a.m., Eastern time, on the date of this Agreement,
remotely via the exchange of documents and signatures, at 10:00 a.m., or at such
other time and place as EPOD and the Purchasers mutually agree upon, orally or
in writing (the “Initial Closing”, and such date and time being called the
“Initial Closing Date”). In the event there is more than one closing for the
purchase and sale of the Purchase Securities, the term “Closing” shall apply to
each such closing, and the term “Closing Date” shall apply to the date of each
such Closing, unless otherwise specified.

          SECTION 1.03 Delivery of Purchase Securities and Payment of Purchase
Price. At the Initial Closing, EPOD shall deliver to the Purchasers a Debenture
payable to each Purchaser in the aggregate principal amount set forth opposite
such Purchaser’s name on Schedule I hereto and Warrants to purchase the number
of shares of Common Stock or EPOD Shares, as applicable, set forth opposite the
Purchaser’s name on Schedule I hereto, in each case against payment of the
principal amount of the Debenture by the Purchaser via written instructions to
Burns & Levinson LLP, as “Escrow Agent” pursuant to that certain Escrow
Agreement, dated as of May 29, 2009, by and among EPOD, the Purchaser and Burns
& Levinson LLP (the “Escrow Agreement”), to release such amount to EPOD (net of
adjustments pursuant to Sections 9.01 and 9.04 hereof). The Escrow Agent shall
then remit such amount to EPOD pursuant to written instructions received from
EPOD pursuant to the Escrow Agreement. At any subsequent Closing pursuant to
Section 1.07, the Corporation shall deliver to the Purchasers a Debenture
payable to each Purchaser and a Warrant in the manner, and upon the conditions,
set forth in this Section 1.03; provided, that the principal amount of any
Debenture issued to any Purchaser at such Closing shall be paid by certified or
bank check payable to the Corporation or by wire transfer of immediately
available funds to a bank account designated by the Corporation (in each case,
such amounts not to be paid or made payable to the Escrow Agent).

          SECTION 1.04 Priority of Debentures; Grant of Security.

                    (a)      As collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the obligations evidenced by the Debentures, and
to secure the obligations evidenced by the Debentures, EPOD and Mr. Michael
Matvieshen, respectively, grant to the Purchasers, as of the Initial Closing
Date, a security interest as follows:

                                   (i)      the Debentures shall be secured by a
lien on certain assets of Epod Solar (Wales) Limited (Company Registration
Number 04645882) (“EPOD UK”), EPOD’s wholly-owned subsidiary, pursuant to (A) a
debenture, and (B) a guaranty and indemnity, in each case dated as of the date
hereof between EPOD UK and the Purchasers in the form attached as Exhibit C
hereto (collectively, the “Security Agreements”); and

--------------------------------------------------------------------------------

- 3 -

                                   (ii)      the Debentures shall be secured by
an amount equal to 15,000,000 EPOD Shares owned by 531682 BC Ltd. and Guardian
Universal Capital SA as of the date hereof, and 58,000 shares of Common Stock
held by each of Baneberry Capital Corp. and Joel Cohen as of the date hereof
which, following the date of closing of the Asset Purchase, will equate to an
amount equal to 524,000 shares of Common Stock (collectively, the “Pledged
Shares”), subject to adjustment, pursuant to Share Pledge Agreements and
Non-Recourse Guaranties, in each case dated as of the date hereof, entered into
between the Purchasers, on the one hand, and each of 531682 BC Ltd., Guardian
Universal Capital SA, Baneberry Capital Corp. and Mr. Cohen, on the other hand,
in substantially the form attached as Exhibit D hereto (the “Share Pledge
Agreements”).

                              All of the foregoing are herein collectively
called the “Collateral”.

          Notwithstanding anything in the Transaction Documents (as defined
below) to the contrary, the Collateral shall be the only collateral security for
the prompt and complete payment and performance of the Debentures. The
Collateral security granted pursuant to this Section 1.04(a) shall be
immediately released with respect to the Collateral upon the prompt and complete
full payment and performance (whether by conversion or otherwise) of each
Debenture pursuant to the terms of this Agreement or the remaining Transaction
Documents. For purposes hereof, the term “Transaction Documents” shall mean this
Agreement, the Debentures, the Warrants, the Security Agreements, the Share
Pledge Agreements and the Registration Rights Agreement (as defined in Section
5.07) .

          As of the date of closing of the Asset Purchase, the Collateral, the
security interest granted hereunder, and the Security Agreements and the Share
Pledge Agreements, shall be assumed by the Corporation pursuant to the Purchase
Agreement.

          SECTION 1.05 The Debentures.

                    (a)      Optional Conversion. For a period of twenty-four
(24) months following the Initial Closing Date, a Purchaser, by delivery of
written notice to EPOD or the Corporation, as applicable, may elect to convert
the outstanding principal amount and accrued interest on such Purchaser’s
Debentures, as follows:

                                   (i)      The outstanding principal amount and
accrued interest on the Debentures issued to a Purchaser at the Initial Closing
shall be convertible, at the option of such Purchaser, for a period beginning as
of the Initial Closing Date and ending on the date of closing of the Asset
Purchase, into shares of Common Stock or EPOD Shares.

                                   (ii)      The outstanding principal amount
and accrued interest on any Debentures issued to a Purchaser in a subsequent
Closing pursuant to Section 1.07 or convertible after the closing of the Asset
Purchase shall be convertible by such Purchaser solely into shares of Common
Stock.

                                    (iii)      In the event that the closing of
the Asset Purchase does not take place for any reason, the outstanding principal
amount and accrued interest on the Debentures issued to a Purchaser at the
Initial Closing shall be convertible by such Purchaser solely into EPOD Shares.

--------------------------------------------------------------------------------

- 4 -

          (b)      Conversion Price. The Debentures shall be convertible at a
price per share equal to the lesser of (i) in the case of a conversion into
either shares of Common Stock or EPOD Shares, $11.60, or (ii) with respect
solely to conversion into shares of Common Stock, (A) if, at the time of
delivery of such written notice to the Corporation, there are quotations
available in the public markets with respect to shares of Common Stock, the
closing price for the shares on the first Business Day (as defined in the
Debentures) such shares are trading, less a twenty percent (20%) discount, or
(B) the “Volume Weighted Average Price” (as defined in the Debentures) for the
shares of Common Stock on the OTCBB, measured during the ten (10) Business Day
(as defined in the Debentures) period ending on the date the registration
statement on Form S-1 (as required to be filed by the Corporation pursuant to
the Registration Rights Agreement) is declared effective by the Securities and
Exchange Commission (the “SEC”) (for illustrative purposes only, in the event
that such registration statement is declared effective on June 30, 2009, the
Volume Weighted Average Price for purposes of this Section 1.05(b)(ii)(B) shall
be measured for the 10 Business Days beginning as of June 17 and ending on June
30). Such initial conversion price shall be subject to adjustment as provided in
the Debentures; provided, that the Purchasers acknowledge and agree that the
adjustment described in Section 1.05(b)(ii)(B) shall be a one time adjustment,
which adjustment shall govern any and all subsequent adjustments (to the extent
that such amount is less than $11.60) .

          (c)      Assumption. As of the date of closing of the Asset Purchase,
the Debentures, and EPOD’s obligations thereunder, shall be assumed by the
Corporation pursuant to the Purchase Agreement.

          SECTION 1.06 Warrants.

          (a)      Share Coverage. At the Initial Closing, EPOD shall issue
Warrants to the Purchasers to purchase up to One Hundred Seventy-Two Thousand
Four Hundred Fourteen (172,414) shares of Common Stock or EPOD Shares, as
applicable. The Warrants issued at any Closing to a Purchaser shall be issued
such that the number of shares of Common Stock subject to each Warrant shall be
equal to the number of shares of Common Stock into which the aggregate principal
amount of all Debentures issued to such Purchaser at such Closing is
convertible. At any subsequent Closing pursuant to Section 1.07, the Corporation
shall issue Warrants to each Purchaser in the amount set forth in the preceding
sentence. The term of any Warrant issued hereunder shall be for a period of five
(5) years following the applicable Closing Date.

          (b)      Exercise. During the term of the Warrants as set forth in
Section 1.06(a) the Purchaser may, upon delivery of written exercise notice to
the Corporation or EPOD, as applicable, elect to exercise such Purchaser’s
Warrants, as follows:

                                   (i)      The Warrants issued to a Purchaser
at the Initial Closing shall be exercisable, at the election of such Purchaser,
for a period beginning on the Initial Closing Date and ending on the date of
closing of the Asset Purchase, into shares of Common Stock or EPOD Shares.

--------------------------------------------------------------------------------

- 5 -

                                   (ii)      Any Warrants issued to a Purchaser
in a subsequent Closing pursuant to Section 1.07 or convertible after the
closing of the Asset Purchase shall be exercisable by such Purchaser solely for
shares of Common Stock.

                                   (iii)      In the event that the closing of
the Asset Purchase does not take place for any reason, the Warrants issued to a
Purchaser at the Initial Closing shall be exercisable by such Purchaser solely
for EPOD Shares.

          (c)      Exercise Price. The Warrants shall be exercisable by the
Purchasers at an exercise price per share equal to the lesser of (i) in the case
of either shares of Common Stock or EPOD Shares, $14.00 , or (ii) with respect
solely to shares of Common Stock, if, at the time of delivery of notice of
exercise by the Purchaser to the Corporation, there are quotations available in
the public markets with respect to shares of Common Stock, the closing price for
the shares on the first Business Day such shares are trading, less a twenty
percent (20%) discount. Such initial conversion price shall be subject to
adjustment as provided in the Warrants.

          (d)      Assumption. As of the date of closing of the Asset Purchase,
the Warrants, and EPOD’s obligations thereunder, shall be assumed by the
Corporation pursuant to the Purchase Agreement.

          SECTION 1.07 Additional Investment. The Purchasers shall have the
right, but not the obligation, to make an additional investment in the
Corporation of up to $3,000,000.00 (the “Additional Investment”) at any time
following the date of closing of the Asset Purchase. Any such Additional
Investment shall be in the form of additional Debentures and Warrants with the
same terms as those issued at the Initial Closing, and shall be further subject
to the terms and conditions hereof, and in the amounts set forth on Schedule I
hereto, which shall be revised as of the date of closing of any such Additional
Investment to reflect same. The Purchasers’ right to elect to make an Additional
Investment hereunder shall continue for a period of not more than thirty (30)
days from the first date following the date of closing of the Asset Purchase
that shares of Common Stock are trading on the OTCBB, after which time the right
shall be forfeited. In the event that the Purchasers do not elect to make an
Additional Investment on or before expiration of such 30 day period, the number
of the Pledged Shares described in Section 1.04 (a)(ii), above shall be reduced
by fifty percent (50%).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

          The Corporation hereby represents and warrants to each Purchaser that,
except as disclosed in the Securities Filings (as defined in Section 2.09), as
applicable, which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations are true and
complete as of the Closing Date, except as otherwise indicated.

          SECTION 2.01 Organization, Qualifications and Corporate Power.

          (a)      The Corporation is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted. The Corporation is duly qualified to
transact business and is in good standing in each jurisdiction in which the
nature of the business transacted by it or the character of the properties owned
or leased by it requires such licensing or qualification, except where such
failure to so qualify would not have a material adverse effect. The Corporation
has the corporate power and authority to own and hold its properties and to
carry on its business as now conducted and as proposed to be conducted.

--------------------------------------------------------------------------------

- 6 -

          (b)      The Corporation has no subsidiaries. The Corporation does not
(i) own of record or beneficially, directly or indirectly, (A) any shares of
capital stock or securities convertible into capital stock of any other
corporation, or (B) any participating interest in any partnership, joint venture
or other non-corporate business enterprise, or (ii) control, directly or
indirectly, any other entity.

          SECTION 2.02 Capitalization.

          (a)      The authorized capital of the Corporation consists,
immediately prior to the Closing, of 75,000,000 shares of Common Stock,
2,849,000 shares of which are issued and outstanding immediately prior to the
Initial Closing. All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws. The Corporation holds no
treasury stock and no shares of Common Stock in its treasury.

          (b)      The rights, privileges and preferences of the Common Stock
are as stated in the Corporation’s Articles of Incorporation (the “Certificate”)
and as provided by the general corporation law of the jurisdiction of the
Corporation’s incorporation, and are described in the Securities Filings.

          (c)      Schedule 2.02(c) contains a list of stockholders of the
Corporation, and shares held by each of them, immediately prior to the Closing.
There has been no change in the capitalization of the Corporation since the
Corporation filed its Form 10-Q for the period ending February 28, 2009. Other
than the Debentures and Warrants to be issued in connection with this Agreement,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal, participation rights or similar
rights) or agreements, orally or in writing, to purchase or acquire from the
Corporation any shares of Common Stock, or any securities convertible into or
exchangeable for shares of Common Stock.

          (d)      None of the Corporation’s stock purchase agreements or stock
option documents contain a provision for acceleration of vesting (or lapse of a
repurchase right) or other changes in the vesting provisions or other terms of
such agreement or understanding upon the occurrence of any event or combination
of events. The Corporation has never adjusted or amended the exercise price of
any stock options previously awarded, whether through amendment, cancellation,
replacement grant, repricing, or any other means. Except as set forth in the
Certificate, the Corporation has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock. The issuance of the Purchase
Securities, Corporation Conversion Shares and the Corporation Warrant Shares
(each as defined in Section 2.04) will not result in a right of any holder of
the Corporation’s securities to adjust the exercise, conversion, exchange or
reset price under any such securities.

--------------------------------------------------------------------------------

- 7 -

          SECTION 2.03 Subsidiaries. The Corporation does not currently own or
control, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association, or
other business entity. The Corporation is not a participant in any joint
venture, partnership or similar arrangement.

          SECTION 2.04 Authorization. All corporate action required to be taken
by the Corporation’s Board of Directors and stockholders in order to authorize
the Corporation to enter into this Agreement, and to issue (a) the shares of
Common Stock issuable upon conversion of the Debentures (the “Corporation
Conversion Shares”), and (b) the shares of Common Stock issuable upon exercise
of the Warrants (the “Corporation Warrant Shares”), has been taken or will be
taken prior to the Closing Date, and no further action is required by the
Corporation, its Board of Directors or stockholders in connection therewith. All
action on the part of the officers of the Corporation necessary for the
execution and delivery of this Agreement and the performance of all obligations
of the Corporation hereunder to be performed as of the Closing has been taken or
will be taken prior to the Closing. The Transaction Documents to which the
Corporation is a party or will become a party by virtue of the closing of the
Asset Purchase, when executed and delivered by the Corporation, shall constitute
valid and legally binding obligations (to the extent set forth therein) of the
Corporation, enforceable against the Corporation in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

          SECTION 2.05 Valid Issuance of Conversion Shares and Warrant Shares.
The Corporation Conversion Shares and the Corporation Warrant Shares have been
duly reserved for issuance, and upon issuance in accordance with the terms of
the Certificate and the applicable Transaction Documents to which the
Corporation is a party or will become a party by virtue of the closing of the
Asset Purchase, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Documents, applicable federal and state securities laws and liens or
encumbrances created by or imposed by the Purchasers. Based in part upon the
representations of the Purchasers in Article IV of this Agreement (and subject
to Section 2.0.6 below) the Corporation Conversion Shares and the Corporation
Warrant Shares will be issued in compliance with all applicable federal and
state securities laws.

          SECTION 2.06 Governmental Consents and Filings. Assuming the accuracy
of the representations made by the Purchasers in Article IV of this Agreement,
and except as required pursuant to the Registration Rights Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Corporation in connection
with the consummation of the transactions contemplated by this Agreement, except
for filings pursuant to Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and applicable state securities laws, which have been made or
will be made in accordance with the respective requirements thereof.

--------------------------------------------------------------------------------

- 8 -

           SECTION 2.07 Compliance with Other Instruments. The Corporation is
not in violation or default (a) of any provisions of the Certificate or its
Bylaws, (b) of any instrument, judgment, order, writ or decree, (c) under any
note, indenture or mortgage, or (d) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound, or (e) of any
provision of federal or state statute, rule or regulation applicable to the
Corporation, the violation of which would have a material adverse effect. The
execution, delivery and performance of the Transaction Documents to which the
Corporation is a party or will become a party by virtue of the closing of the
Asset Purchase, and the consummation of the transactions contemplated hereby and
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (i)
a material default under the terms of any such provision, instrument, judgment,
order, writ, decree, contract or agreement, or (ii) an event which results in
the creation of any material lien, charge or encumbrance upon, or gives any
third party rights in, any assets of the Corporation or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or License
applicable to the Corporation.

          SECTION 2.08 Rights of Registration and Voting Rights. Except for the
registration of the Corporation Conversion Shares and the Corporation Warrant
Shares as contemplated in Section 7.03, the Corporation is not required to
register under the Securities Act any of its currently outstanding securities or
any securities issuable upon exercise or conversion of its currently outstanding
securities, nor will the Corporation grant any such rights until at least six
(6) months from the date of effectiveness of the registration statement covering
the Corporation Conversion Shares and the Corporation Warrant Shares described
in Section 7.03 subject to the terms and conditions set forth in the
Registration Rights Agreement. To the Corporation’s knowledge, no stockholder of
the Corporation has entered into any agreements with respect to the voting of
capital shares of the Corporation.

          SECTION 2.09 Financial Statements; Securities Filings.

          (a)      The Corporation has filed all reports, statements, schedules,
prospectuses, and other documents required to be filed by the Corporation with
the SEC in accordance with the Exchange Act (collectively, as amended and/or
supplemented to date, the “Securities Filings”). At the time they were filed,
the Securities Filings did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and complied in all material respects with
the requirements of the Exchange Act. A true and complete copy of all Securities
Filings is available for review by the Purchasers at www.sec.gov.

          (b)      The financial statements contained in the Securities Filings
(the “Financial Statements”) (i) have been prepared in all material respects in
accordance with the published rules and regulations of the SEC and generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except (A) to the extent
disclosed therein or required by changes in GAAP, (B) with respect to Securities
Filings filed prior to the date of this Agreement, as may be indicated in the
notes thereto, and (C) in the case of the unaudited financial statements, as
permitted by the rules and regulations of the SEC, and (ii) fairly present in
all material respects the consolidated financial position of the Corporation and
its subsidiaries as of the respective dates thereof and the consolidated results
of operations and cash flows of the Corporation for the periods indicated
(subject, in the case of unaudited consolidated financial statements for interim
periods, to adjustments necessary to present fairly such results of operations
and cash flows), except that any pro forma financial statements contained in
such consolidated financial statements are not necessarily indicative of the
consolidated financial position of the Corporation and its subsidiaries as of
the respective dates thereof and the consolidated results of operations and cash
flows for the periods indicated.

--------------------------------------------------------------------------------

- 9 -

          (c)      The Corporation is in material compliance with all provisions
of the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Corporation maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

          (d)      The Corporation has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Corporation and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Corporation in the Securities
Filings is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms. The Corporation’s certifying officers
have evaluated the effectiveness of the Corporation’s disclosure controls and
procedures as of the end of the period covered by the Corporation’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Corporation presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Corporation’s internal control over financial
reporting (as such term is defined in the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, the Corporation’s
internal control over financial reporting.

          SECTION 2.10 Corporate Documents. The Certificate and the Bylaws of
the Corporation are in the form previously provided to counsel to the
Purchasers. The copy of the minute books of the Corporation previously provided
to counsel to the Purchasers contains minutes of all meetings of directors and
stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

--------------------------------------------------------------------------------

- 10 -

          SECTION 2.11 Real Property Holding Corporation; Tax Returns. The
Corporation is not now and has never been a “United States real property holding
corporation” as defined in the Code and any applicable regulations promulgated
thereunder. There are no federal, state, county, local or foreign taxes due and
payable by the Corporation which have not been timely paid. There are no accrued
and unpaid federal, state, country, local or foreign taxes of the Corporation
which are due, whether or not assessed or disputed. There have been no
examinations or audits of any tax returns or reports by any applicable federal,
state, local or foreign governmental agency. The Corporation has duly and timely
filed all federal, state, county, local and foreign tax returns required to have
been filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year.

          SECTION 2.12 Certain Fees. No brokerage or finder’s fees or
commissions are or will be payable by the Corporation to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by the Transaction
Documents or the Asset Purchase.

          SECTION 2.13 Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Corporation
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Corporation received any notification that the Commission is
contemplating terminating such registration. The Corporation has not, in the
eight (8) months preceding the date hereof, received notice from the OTCBB to
the effect that the Corporation is not in compliance with the listing or
maintenance requirements of the OTCBB. The Corporation is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

          SECTION 2.14 Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, and
except with respect to the materials provided from time to time to the
Purchasers and their counsel in connection with their performance of due
diligence hereunder, the Corporation confirms that neither it nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that it believes constitutes or might constitute
material, non-public information. The Corporation understands and confirms that
the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Corporation. All of the disclosure furnished
by or on behalf of the Corporation to the Purchasers regarding the Corporation,
its business and the transactions contemplated hereby, including the Securities
Filings, is true and correct and does not contain, as of the date of such
disclosure, any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Corporation
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Article IV hereof.

          SECTION 2.15 No Integrated Offering. Neither the Corporation, nor any
of its affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance of the
Corporation Conversion Shares or Corporation Warrant Shares pursuant to the
terms herein to be integrated with prior offerings by the Corporation for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of the OTCBB.

--------------------------------------------------------------------------------

- 11 -

          SECTION 2.16 Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to the Corporation’s
knowledge, currently threatened against the Corporation or, to the best of the
Corporation’s knowledge, threatened against any officer or director of the
Corporation, that (a) questions the validity of this Agreement or the right of
the Corporation to enter into it, or to consummate the transactions contemplated
hereby, or could have or reasonably be expected to have, either individually or
in the aggregate, a material adverse effect upon the Corporation’s business.
Neither the Corporation nor, to the best of the Corporation’s knowledge, any of
its officers or directors, is a party or is named as subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality (in the case of officers or directors, such as would
affect the Corporation). There is no action, suit, proceeding or investigation
by the Corporation pending or which the Corporation intends to initiate. The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefore known to
the Corporation) involving the prior employment of any of the Corporation’s
employees, their services provided in connection with the Corporation’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

          SECTION 2.17 Agreements; Actions.

          (a)      Except for the Transaction Documents to which the Corporation
is a party or will become a party by virtue of the Asset Purchase, there are no
material agreements, understandings, instruments, contracts or proposed
transactions to which the Corporation is a party or by which it is bound.

          (b)      The Corporation has not (i) declared or paid any dividends,
or authorized or made any distribution upon or with respect to any class or
series of its capital stock, (ii) incurred any indebtedness for money borrowed
or incurred any other liabilities, (iii) made any loans or advances to any
person, other than ordinary advances for travel expenses, or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business. For the purposes of
this Section 2.17(b), all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same person
(including persons the Corporation has reason to believe are affiliated with
each other) shall be aggregated for the purpose of meeting the individual
minimum dollar amounts of such subsection.

          (c)      the Corporation is not a guarantor or indemnitor of any
indebtedness of any other person.

          (d)      No event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Corporation or its business, properties, operations, assets
or financial condition, that has not been disclosed to the Purchasers on the
schedules.

--------------------------------------------------------------------------------

- 12 -

          SECTION 2.18 Certain Transactions.

          (a)      Other than (i) standard employee benefits generally made
available to all employees, (ii) standard director and officer indemnification
agreements approved by the Corporation’s Board of Directors, and (iii) the
purchase of shares of the Corporation’s capital stock and the issuance of
options to purchase shares of Common Stock pursuant to any stock plan, in each
instance approved in the written minutes of the Board of Directors of the
Corporation, there are no agreements, understandings or proposed transactions
between the Corporation and any of its officers, directors or consultants, or
any affiliate thereof.

          (b)      The Corporation is not indebted, directly or indirectly, to
any of its directors, officers or employees or to their respective spouses or
children or to any affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business or employee relocation expenses and for other customary employee
benefits made generally available to all employees. None of the Corporation’s
directors, officers or employees, or any members of their immediate families, or
any affiliate of the foregoing (i) are, directly or indirectly, indebted to the
Corporation, or (ii) to the Corporation’s knowledge, have any direct or indirect
ownership interest in any firm or corporation with which the Corporation is
affiliated or with which the Corporation has a business relationship, or any
firm or corporation which competes with the Corporation except that directors,
officers or employees or stockholders of the Corporation may own stock in (but
not exceeding two percent (2%) of the outstanding capital stock of) publicly
traded companies that may compete with the Corporation. None of the
Corporation’s directors or any members of their immediate families or any
affiliate of any of the foregoing are, directly or indirectly, interested in any
contract with the Corporation. None of the directors or officers, or any members
of their immediate families, has any material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Corporation’s customers, suppliers, service providers, joint venture
partners, licensees and competitors.

          SECTION 2.19 Absence of Liens. The property and assets that the
Corporation owns are free and clear of all mortgages, deeds of trust, liens,
loans and encumbrances, except for statutory liens for the payment of current
taxes that are not yet delinquent and encumbrances and liens that arise in the
ordinary course of business and do not materially impair the Corporation’s
ownership or use of such property or assets. With respect to the property and
assets it leases, the Corporation is in compliance with such leases and, to its
knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances other than those of the lessors of such property or assets.

          SECTION 2.20 Changes. Since the date of the most recent audited
Financial Statements, there has not been:

          (a)      any material change in the assets, liabilities, financial
condition or cash basis operating results of the Corporation, except changes in
the ordinary course of business that have not caused, in the aggregate, a
material adverse effect;

--------------------------------------------------------------------------------

- 13 -

          (b)      any damage, destruction or loss, whether or not covered by
insurance, that would have a material adverse effect;

          (c)      any waiver or compromise by the Corporation of a valuable
right or of a material debt owed to it;

          (d)      any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Corporation, except in the
ordinary course of business and the satisfaction or discharge of which would not
have a material adverse effect;

          (e)      any material change to a material contract or agreement by
which the Corporation or any of its assets is bound or subject;

          (f)      any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;

          (g)      any resignation or termination of employment of any officer
or director of the Corporation;

          (h)      except for liens for taxes not yet due or payable and liens
that arise in the ordinary course of business which do not materially impair the
Corporation’s ownership or use of such property or assets, any mortgage, pledge,
transfer of a security interest in, or lien, created by the Corporation, with
respect to any of its material properties or assets;

          (i)      any loans or guarantees made by the Corporation to or for the
benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business;

          (j)      any declaration, setting aside or payment or other
distribution in respect of any of the Corporation’s capital stock, or any direct
or indirect redemption, purchase, or other acquisition of any of such stock by
the Corporation;

          (k)      any sale, assignment or transfer of any intellectual property
that could reasonably be expected to result in a material adverse effect;

          (l)      receipt of notice that there has been a loss of, or material
order cancellation by, any major customer of the Corporation;

          (m)      to the Corporation knowledge, any other event or condition of
any character, other than events affecting the economy or the Corporation’s
industry generally, that could reasonably be expected to result in a material
adverse effect; or

          (n)      any arrangement or commitment by the Corporation to do any of
the things described in this Section 2.20.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EPOD

--------------------------------------------------------------------------------

- 14 -

          EPOD hereby represents and warrants to each Purchaser that, except as
set forth on the Disclosure Schedule attached as Schedule III to this Agreement
(the “EPOD Disclosure Schedule”), which exceptions shall be deemed to be part of
the representations and warranties made hereunder, the following representations
are true and complete as of the Closing Date, except as otherwise indicated. The
EPOD Disclosure Schedule shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Article III,
and the disclosures in any section or subsection of the EPOD Disclosure Schedule
shall qualify other sections and subsections in this Article III only to the
extent it is readily apparent from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.

          SECTION 3.01 Organization, Good Standing, Corporate Power and
Qualification. EPOD is a corporation duly organized, validly existing and in
good standing under the laws of the province of British Columbia, Canada and has
all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect.

          SECTION 3.02 Capitalization. The authorized capital of EPOD consists,
immediately prior to the Initial Closing, of:

          (a)      An unlimited number of EPOD Shares, 161,428,570 shares of
which are issued and outstanding immediately prior to the Initial Closing. All
of the outstanding EPOD Shares have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
provincial securities laws. EPOD holds no treasury stock and no EPOD Shares in
its treasury. EPOD has no authorized shares of preferred stock.

          The rights, privileges and preferences of the EPOD Shares are as
stated in the organizational documents of EPOD and as provided by the general
corporation law of the jurisdiction of EPOD’s incorporation.

          (c)      Immediately prior to the Initial Closing, no EPOD Shares have
been issued pursuant to restricted stock purchase agreements and options to
purchase 1,910,236 EPOD Shares have been granted and are currently outstanding.

          (d)      Section 3.02(d) of the EPOD Disclosure Schedule sets forth
the capitalization of EPOD immediately following the Initial Closing, including
the number of: (i) issued and outstanding shares of Common Stock, including with
respect to restricted Common Stock, vesting schedule and repurchase price; (ii)
issued stock options, including vesting schedule and exercise price; (iii) stock
options not yet issued but reserved for issuance; (iv) warrants or stock
purchase rights, if any; and (v) outstanding debentures convertible into EPOD
Shares. Except for (A) the conversion privileges of the Debentures to be issued
in connection with this Agreement, (B) the securities and rights described in
Section 3.02(d) of the EPOD Disclosure Schedule, (C) the Warrants to be issued
in connection with this Agreement, and (D) the Financial Advisor Warrants to be
issued under this Agreement, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal,
participation rights or similar rights) or agreements, orally or in writing, to
purchase or acquire from EPOD any EPOD Shares, or any securities convertible
into or exchangeable for EPOD Shares.

--------------------------------------------------------------------------------

- 15 -

          (e)      None of EPOD’s stock purchase agreements or stock option
documents contain a provision for acceleration of vesting (or lapse of a
repurchase right) or other changes in the vesting provisions or other terms of
such agreement or understanding upon the occurrence of any event or combination
of events. EPOD has never adjusted or amended the exercise price of any stock
options previously awarded, whether through amendment, cancellation, replacement
grant, repricing, or any other means. Except as set forth in its organizational
documents, EPOD has no obligation (contingent or otherwise) to purchase or
redeem any of its capital stock. The issuance of the Purchase Securities, the
EPOD Conversion Shares or the EPOD Warrant Shares will not result in a right of
any holder of EPOD’s securities to adjust the exercise, conversion, exchange or
reset price under any such securities.

          SECTION 3.03 Subsidiaries. Except for the subsidiaries listed on
Section 3.03 of the EPOD Disclosure Schedule, EPOD does not currently own or
control, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association, or
other business entity. EPOD is not a participant in any joint venture,
partnership or similar arrangement.

          SECTION 3.04 Authorization. All corporate action required to be taken
by EPOD’s Board of Directors and stockholders in order to authorize EPOD to
enter into this Agreement and the Purchase Agreement, and to issue (a) the
Debentures and the EPOD Shares issuable upon conversion of the Debentures (the
“EPOD Conversion Shares”), and (b) the Warrants and the EPOD Shares issuable
upon exercise of the Warrants (the “EPOD Warrant Shares”), has been taken or
will be taken prior to the Initial Closing Date, and no further action is
required by EPOD, its Board of Directors or stockholders in connection
therewith. All action on the part of the officers of EPOD necessary for the
execution and delivery of this Agreement and the Purchase Agreement, the
performance of all obligations of EPOD hereunder and thereunder to be performed
as of the Initial Closing or the closing of the Purchase Agreement, as
applicable, and, with respect to the issuance and delivery of the Debentures and
Warrants, has been taken or will be taken prior to the Initial Closing. The
Transaction Documents to which EPOD is a party, when executed and delivered by
EPOD, shall constitute valid and legally binding obligations of EPOD,
enforceable against EPOD in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

          SECTION 3.05 Valid Issuance of Debentures and Warrants. The Debentures
and Warrants, when issued, sold and delivered in accordance with the terms of
the applicable Transaction Documents to which EPOD is a party, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Transaction Documents, applicable state
and federal securities laws and liens or encumbrances created by or imposed by
the Purchasers. Assuming the accuracy of the representations of the Purchasers
in Article IV of this Agreement (and subject to the filings described in Section
3.06 below), the Debentures and the Warrants will be issued in compliance with
all applicable federal and state securities laws. The EPOD Conversion Shares and
the EPOD Warrant Shares have been duly reserved for issuance, and upon issuance
in accordance with the terms of EPOD’s organizational documents and the
applicable Transaction Documents to which EPOD is a party, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the Transaction Documents, applicable
federal and provincial securities laws and liens or encumbrances created by or
imposed by the Purchasers. Based in part upon the representations of the
Purchasers in Article IV of this Agreement (and subject to Section 3.06 below)
the EPOD Conversion Shares and the EPOD Warrant Shares will be issued in
compliance with all applicable federal and provincial securities laws.

--------------------------------------------------------------------------------

- 16 -

          SECTION 3.06 Governmental Consents and Filings. Assuming the accuracy
of the representations made by the Purchasers in Article IV of this Agreement,
no consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of EPOD in connection with the
consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable federal and provincial securities laws, which
have been made or will be made in accordance with the respective requirements
thereof.

          SECTION 3.07 Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to EPOD’s knowledge,
currently threatened against EPOD or, to the best of EPOD’s knowledge,
threatened against any officer or director of EPOD, that (a) questions the
validity of this Agreement or the right of EPOD to enter into it, or to
consummate the transactions contemplated hereby, or could have or reasonably be
expected to have, either individually or in the aggregate, a material adverse
effect upon EPOD’s business. Neither EPOD nor, to the best of EPOD’s knowledge,
any of its officers or directors, is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers or directors, such
as would affect EPOD) There is no action, suit, proceeding or investigation by
EPOD pending or which EPOD intends to initiate. The foregoing includes, without
limitation, actions, suits, proceedings or investigations pending or threatened
in writing (or any basis therefore known to EPOD) involving the prior employment
of any of EPOD’s employees, their services provided in connection with EPOD’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

          SECTION 3.08 Intellectual Property. EPOD owns or possesses or can
acquire on commercially reasonable terms sufficient legal rights to all “EPOD
Intellectual Property” (as defined below), without any known conflict with, or
infringement of, the rights of others. To EPOD’s knowledge, no product or
service marketed or sold (or proposed to be marketed or sold) by EPOD violates
or will violate any license or infringes or will infringe upon any intellectual
property rights of any other party. Other than with respect to commercially
available software products under standard end-user object code license
agreements, there are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership interests of any kind relating to the EPOD
Intellectual Property, nor is EPOD bound by or a party to any options, licenses
or agreements of any kind with respect to the patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information,
proprietary rights and processes of any other person. EPOD has not been sued or
charged as a defendant in any claim, suit, action, or proceeding which involves
a claim of infringement of any intellectual property of any third party and
which has not been finally terminated prior to the date hereof, nor does EPOD
have any knowledge of any such charge or claim or any infringement liability
with respect to, or infringement or violation by, EPOD of any intellectual
property of any third party. EPOD has not received any communications alleging
that EPOD has violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, tradenames, copyrights, trade secrets, mask
works or other proprietary rights or processes of any other person. EPOD has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with EPOD’s business. To EPOD’s knowledge, it will not require the
use of any inventions of any of its employees or consultants (or persons it
currently intends to hire) made prior to their employment by EPOD. Each employee
and consultant has assigned to EPOD all intellectual property rights he or she
owns that are related to EPOD’s business as now conducted and as presently
proposed to be conducted. Section 3.08 of the EPOD Disclosure Schedule lists all
EPOD Intellectual Property. To the knowledge of EPOD, there is no existing
infringement by another person of any of the EPOD Intellectual Property. EPOD
has not embedded any open source, copyright or community source code in any of
its products generally available or in development, including but not limited to
any libraries or code licensed under any General Public License, Lesser General
Public License or similar license arrangement. For purposes of this Section
3.08, EPOD shall be deemed to have knowledge of a patent right if EPOD has
actual knowledge of the patent right or would be found to be on notice of such
patent right as determined by reference to United States patent laws.

--------------------------------------------------------------------------------

- 17 -

          For purposes hereof, “EPOD Intellectual Property” shall mean all
patents, patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, trade secrets, licenses, domain names, mask works,
information and proprietary rights and processes as are necessary to the conduct
of EPOD’s business as now conducted and as presently proposed to be conducted.

          SECTION 3.09 Compliance with Other Instruments. Except as set forth on
Section 3.09 of the EPOD Disclosure Schedule, EPOD is not in violation or
default (a) of any provisions of its organizational documents, (b) of any
instrument, judgment, order, writ or decree, (c) under any note, indenture or
mortgage, or (d) under any lease, agreement, contract or purchase order to which
it is a party or by which it is bound, or (e) of any provision of federal or
provincial statute, rule or regulation applicable to EPOD, the violation of
which would have a material adverse effect. The execution, delivery and
performance of the Transaction Documents to which EPOD is a party as well as the
Purchase Agreement, and the consummation of the transactions contemplated hereby
and thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (i)
a material default under the terms of any such provision, instrument, judgment,
order, writ, decree, contract or agreement, or (ii) an event which results in
the creation of any material lien, charge or encumbrance upon, or gives any
third party rights in any assets of EPOD or the suspension, revocation,
forfeiture, or nonrenewal of any material permit or License applicable to EPOD.

--------------------------------------------------------------------------------

- 18 -

          SECTION 3.10 Agreements; Actions.

          (a)      Except for the Transaction Documents to which EPOD is a party
and except as set forth on Section 3.10 of the EPOD Disclosure Schedule, there
are no agreements, understandings, instruments, contracts or proposed
transactions to which EPOD is a party or by which it is bound that involve (i)
obligations (contingent or otherwise) of, or payments to, EPOD in excess of
$10,000, (ii) the license of any patent, copyright, trademark, trade secret or
other proprietary right to or from EPOD, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other person that limit EPOD’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
EPOD with respect to infringements of proprietary rights.

          (b)      Except as set forth on Section 3.10 of the EPOD Disclosure
Schedule, EPOD has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $10,000 or in excess of $25,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of this Section 3.10(b), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person (including persons EPOD has
reason to believe are affiliated with each other) shall be aggregated for the
purpose of meeting the individual minimum dollar amounts of such subsection.

          (c)      Except as set forth on Section 3.10 of the EPOD Disclosure
Schedule, EPOD is not a guarantor or indemnitor of any indebtedness of any other
person.

          (d)      Except for the Purchase Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to EPOD or its subsidiaries or their
respective business, properties, operations, assets or financial condition, that
would be required to be disclosed by EPOD under applicable securities laws if
EPOD were an SEC reporting company at the time this representation is made or
deemed made that has not been disclosed to the Purchasers.

          SECTION 3.11 Certain Transactions.

          (a)      Other than (i) standard employee benefits generally made
available to all employees, (ii) standard director and officer indemnification
agreements approved by EPOD’s Board of Directors, and (iii) the purchase of
shares of EPOD’s capital stock and the issuance of options to purchase EPOD
Shares pursuant to the EPOD Stock Plan, in each instance approved in the written
minutes of the Board of Directors of EPOD, there are no agreements,
understandings or proposed transactions between EPOD and any of its officers,
directors or consultants, or any affiliate thereof.

          (b)      Except for the unsecured debentures listed on Section 3.02(d)
of the EPOD Disclosure Schedule, and except as set forth on Section 3.11 of the
EPOD Disclosure Schedule, EPOD is not indebted, directly or indirectly, to any
of its directors, officers or employees or to their respective spouses or
children or to any affiliate of any of the foregoing, other than in connection
with expenses or advances of expenses incurred in the ordinary course of
business or employee relocation expenses and for other customary employee
benefits made generally available to all employees. None of EPOD’s directors,
officers or employees, or any members of their immediate families, or any
affiliate of the foregoing (i) are, directly or indirectly, indebted to EPOD, or
(ii) to EPOD’s knowledge, have any direct or indirect ownership interest in any
firm or corporation with which EPOD is affiliated or with which EPOD has a
business relationship, or any firm or corporation which competes with EPOD
except that directors, officers or employees or stockholders of EPOD may own
stock in (but not exceeding two percent (2%) of the outstanding capital stock
of) publicly traded companies that may compete with EPOD. None of EPOD’s
directors or any members of their immediate families or any affiliate of any of
the foregoing are, directly or indirectly, interested in any contract with EPOD.
None of the directors or officers, or any members of their immediate families,
has any material commercial, industrial, banking, consulting, legal, accounting,
charitable or familial relationship with any of EPOD’s customers, suppliers,
service providers, joint venture partners, licensees and competitors.

--------------------------------------------------------------------------------

- 19 -

          SECTION 3.12 Rights of Registration and Voting Rights. EPOD is not
required to register under the Securities Act any of its currently outstanding
securities or any securities issuable upon exercise or conversion of its
currently outstanding securities, nor will EPOD grant any such rights until the
effectiveness of the registration statement contemplated by the Registration
Rights Agreement. To EPOD’s knowledge, no stockholder of EPOD has entered into
any agreements with respect to the voting of capital shares of EPOD.

          SECTION 3.13 Absence of Liens.

          (a)      Except as set forth in Section 3.13 of the EPOD Disclosure
Schedule and except for the security interests granted pursuant to this
Agreement, the property and assets that EPOD owns are free and clear of all
mortgages, deeds of trust, liens, loans and encumbrances, except for statutory
liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair EPOD’s ownership or use of such property or assets. With
respect to the property and assets it leases, EPOD is in compliance with such
leases and, to its knowledge, holds a valid leasehold interest free of any
liens, claims or encumbrances other than those of the lessors of such property
or assets.

          (b)      This Agreement, the Security Agreements and the Share Pledge
Agreements create a valid, enforceable security interest in the Collateral,
subject only to the mortgages, pledges, security interests, liens, charges,
claims, restrictions and other encumbrances (including without limitation,
easements and licenses) set forth in Section 3.13 of the EPOD Disclosure
Schedule, securing payment of the Debentures. Upon the filing of the Uniform
Commercial Code financing statements, and any documents required to be filed
pursuant to applicable foreign law, and the recordation of this Agreement (or a
short form hereof) in the offices set forth in Section 3.13 of the EPOD
Disclosure Schedule, all security interests which may be perfected by filing
shall have been duly perfected. Except for the filings and recordings referred
to in the preceding sentence, no action is necessary to create, perfect or
protect such security interest.

--------------------------------------------------------------------------------

- 20 -

Without limiting the generality of the foregoing, except for such filings and
recordings, no consent of any third parties and no authorization, approval or
other action by, and no notice to or filing with any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is required for (i) the creation or
perfection of the security interest in the Collateral, or (ii) the enforcement
of a Purchaser’s rights with respect thereto. As of the Closing Date, no
Indebtedness (as defined in Section 3.27) or other claim against EPOD is senior
to the Debentures in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than Indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).

          SECTION 3.14 Financial Statements. EPOD has delivered to each
Purchaser its consolidated unaudited financial statements as of December 31,
2008 and for the fiscal year then ended (the “EPOD Financial Statements”). The
EPOD Financial Statements have been prepared in accordance with generally
accepted accounting principles in Canada applied on a consistent basis
throughout the periods indicated, except that the unaudited EPOD Financial
Statements may not contain all footnotes required by generally accepted
accounting principles in Canada. The EPOD Financial Statements fairly present in
all material respects the financial condition and operating results of EPOD as
of the dates, and for the periods, indicated therein, subject in the case of the
unaudited Financial Statements to normal year-end audit adjustments and footnote
disclosures. Except as set forth in the EPOD Financial Statements or on Section
3.14 of the EPOD Disclosure Schedule, EPOD has no liabilities or obligations,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to December 31, 2008, (ii) obligations under
contracts and commitments incurred in the ordinary course of business, and (iii)
liabilities and obligations of a type or nature not required under generally
accepted accounting principles in Canada to be reflected in the EPOD Financial
Statements, which, in all such cases, individually and in the aggregate would
not have a material adverse effect. EPOD maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
generally accepted accounting principles in Canada.

          SECTION 3.15 Changes. Since the date of the most recent Financial
Statements, and except as set forth on Section 3.15 of the EPOD Disclosure
Schedule, there has not been:

          (a)      any material change in the assets, liabilities, financial
condition or cash basis operating results of EPOD, except changes in the
ordinary course of business that have not caused, in the aggregate, a material
adverse effect;

          (b)      any damage, destruction or loss, whether or not covered by
insurance, that would have a material adverse effect;

          (c)      any waiver or compromise by EPOD of a valuable right or of a
material debt owed to it;

--------------------------------------------------------------------------------

- 21 -

          (d)      any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by EPOD, except in the ordinary course
of business and the satisfaction or discharge of which would not have a material
adverse effect;

          (e)      any material change to a material contract or agreement by
which EPOD or any of its assets is bound or subject;

          (f)      any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;

          (g)      any resignation of any officer, director or employee of EPOD
following a disagreement or other dispute with EPOD, or termination of
employment of any officer, director or employee of EPOD for cause;

          (h)      except the security interests granted in connection with this
Agreement and for liens for taxes not yet due or payable and liens that arise in
the ordinary course of business which do not materially impair EPOD’s ownership
or use of such property or assets, any mortgage, pledge, transfer of a security
interest in, or lien, created by EPOD, with respect to any of its material
properties or assets;

          (i)      any loans or guarantees made by EPOD to or for the benefit of
its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;

          (j)      any declaration, setting aside or payment or other
distribution in respect of any of EPOD’s capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by
EPOD;

          (k)      any sale, assignment or transfer of any EPOD Intellectual
Property that could reasonably be expected to result in a material adverse
effect;

          (l)      receipt of notice that there has been a loss of, or material
order cancellation by, any major customer of EPOD;

          (m)      to EPOD’s knowledge, any other event or condition of any
character, other than events affecting the economy or EPOD’s industry generally,
that could reasonably be expected to result in a material adverse effect; or

          (n)      any arrangement or commitment by EPOD to do any of the things
described in this Section 3.15.

          SECTION 3.16 Employee Matters. EPOD does not have in effect any
employment agreements, consulting agreements, deferred compensation, pension or
retirement agreements or arrangements, bonus, severance, incentive or
profit-sharing plans or arrangements, or labor or collective bargaining
agreements, written or oral. None of the officers or other key employees of EPOD
presently intends to terminate his or her employment. EPOD is in compliance in
all material respects with all applicable laws and regulations relating to
labor, employment, fair employment practices, terms and conditions of
employment, and wages and hours. Except as listed on Section 3.16 of the EPOD
Disclosure Schedule, upon termination of the employment of any employees, EPOD
will not be obligated to provide advance notice of termination of employment or
be liable to any such employees for so-called “severance pay” or retiree health
benefits. EPOD is in material compliance with the terms of all such plans, and
programs, and each such plan, program or agreement is in compliance with all of
the requirements and provisions of applicable law, and is terminable in the
discretion of EPOD without liability to EPOD upon or following such termination.

--------------------------------------------------------------------------------

- 22 -

          SECTION 3.17 Tax Returns and Payments. There are no federal, state,
provincial, county, local or foreign taxes due and payable by EPOD which have
not been timely paid. There are no accrued and unpaid federal, state,
provincial, country, local or foreign taxes of EPOD which are due, whether or
not assessed or disputed. There have been no examinations or audits of any tax
returns or reports by any applicable federal, state, provincial, local or
foreign governmental agency. EPOD has duly and timely filed all federal, state,
provincial, county, local and foreign tax returns required to have been filed by
it and there are in effect no waivers of applicable statutes of limitations with
respect to taxes for any year.

          SECTION 3.18 Insurance. There are currently no claims pending against
EPOD under any insurance policies currently in effect and covering the property,
business or employees of EPOD, and all premiums due and payable with respect to
the policies maintained by EPOD have been paid to date. To EPOD’s knowledge,
there is no threatened termination of any such policies or arrangements. EPOD is
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which EPOD is engaged. Section 3.18 of the EPOD Disclosure Schedule sets forth
the names and policies of EPOD’s insurers. Neither EPOD nor any subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

          SECTION 3.19 Confidential Information Agreements. Each current and
former employee, consultant and officer of EPOD has executed an agreement with
EPOD regarding confidentiality and proprietary information substantially in the
form or forms delivered to the counsel for the Purchasers (the “Confidential
Information Agreements”). No current or former key employee has excluded works
or inventions from his or her assignment of inventions pursuant to such key
employee’s Confidential Information Agreement. EPOD is not aware that any of its
key employees is in violation thereof.

          SECTION 3.20 Permits. EPOD and each of its subsidiaries has all
franchises, permits, Licenses and any similar authority necessary for the
conduct of its business, the lack of which could reasonably be expected to have
a material adverse effect. EPOD is not in default in any material respect under
any of such franchises, permits, Licenses or other similar authority.

          SECTION 3.21 Corporate Documents. The organizational documents of EPOD
are in the form previously provided to counsel to the Purchasers. The copy of
the minute books of EPOD previously provided to counsel to the Purchasers
contains minutes of all meetings of directors and stockholders and all actions
by written consent without a meeting by the directors and stockholders since the
date of incorporation and accurately reflects in all material respects all
actions by the directors (and any committee of directors) and stockholders with
respect to all transactions referred to in such minutes.

--------------------------------------------------------------------------------

- 23 -

          SECTION 3.22 Environmental and Safety Laws. Except as could not
reasonably be expected to have a material adverse effect (a) EPOD is and has
been in compliance with all “Environmental Laws” (as defined below); (b) there
has been no release or threatened release of any pollutant, contaminant or toxic
or hazardous material, substance or waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by EPOD; (c) there have been no
Hazardous Substances generated by EPOD that have been disposed of or come to
rest at any site that has been included in any published federal, state,
provincial or local “superfund” site list or any other similar list of hazardous
or toxic waste sites published by any governmental authority; and (d) there are
no underground storage tanks located on, no polychlorinated biphenyls (“PCBs”)
or PCB-containing equipment used or stored on, and no hazardous waste as defined
by the Resource Conservation and Recovery Act, as amended (or similar foreign
statute), stored on, any site owned or operated by EPOD, except for the storage
of hazardous waste in compliance with Environmental Laws. EPOD has previously
made available to the Purchasers true and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments.

          For purposes of this Section 3.22, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

          SECTION 3.23 Certain Fees. Except for the fees paid to the Financial
Advisors (as defined in Section 9.04), which is described in Section 9.04 and
will be paid by EPOD at the Initial Closing, no brokerage or finder’s fees or
commissions are or will be payable by EPOD to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by the Transaction Documents.

          SECTION 3.24 Private Placement. No registration under the Securities
Act is required for the offer and sale of the Purchase Securities by EPOD to the
Purchasers as contemplated hereby. The issuance and sale of the Purchase
Securities hereunder does not contravene the rules and regulations of any
Canadian or United States federal, state or provincial securities laws.

          SECTION 3.25 Investment Corporation. EPOD is not, and is not an
affiliate of and, immediately after receipt of payment for the Purchase
Securities will not be or be an affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. EPOD shall conduct
its business in a manner so that it will not become an “investment company”
subject to registration under the Investment Company Act of 1940, as amended.

--------------------------------------------------------------------------------

- 24 -

          SECTION 3.26 Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, and
except with respect to the materials provided from time to time to the
Purchasers and their counsel in connection with their performance of due
diligence hereunder, EPOD confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchasers or their agents or counsel with
any information that it believes constitutes or might constitute material,
non-public information. EPOD understands and confirms that the Purchasers will
rely on the foregoing representation in effecting transactions in securities of
EPOD. All of the disclosure furnished by or on behalf of EPOD to the Purchasers
regarding EPOD, its business and the transactions contemplated hereby, including
the EPOD Disclosure Schedule, is true and correct and does not contain, as of
the date of such disclosure, any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

          SECTION 3.27 Solvency. Based on the consolidated financial condition
of EPOD as of the Initial Closing Date, after giving effect to the receipt by
EPOD of the proceeds from the sale of the Purchase Securities hereunder: (i) the
fair saleable value of EPOD’s assets exceeds the amount that will be required to
be paid on or in respect of EPOD’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) EPOD’s assets do
not constitute unreasonably small capital to carry on its business as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
EPOD, and projected capital requirements and capital availability thereof, and
(iii) the current cash flow of EPOD, together with the proceeds EPOD would
receive were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. EPOD does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). EPOD has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. Section 3.27 of the EPOD Disclosure Schedule sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness (as defined
below) of EPOD or any subsidiary, or for which EPOD or any subsidiary has
commitments. Neither EPOD nor any subsidiary is in default with respect to the
material terms of any Indebtedness.

          For the purposes of this Section 3.27, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $10,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
EPOD’s balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, and (z) the present value of any lease payments in
excess of $10,000 due under leases required to be capitalized in accordance with
generally accepted accounting policies in Canada.

          SECTION 3.28 No General Solicitation. Neither EPOD nor any person
acting on behalf of EPOD has offered or sold any of the Purchase Securities by
any form of general solicitation or general advertising. Assuming the accuracy
of the representations made by the Purchasers in Article IV of this Agreement,
EPOD has offered the Purchase Securities for sale only to “accredited investors”
within the meaning of Rule 501 under the Securities Act.

--------------------------------------------------------------------------------

- 25 -

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

          Each Purchaser, severally and not jointly, hereby represents and
warrants to the Corporation and EPOD that the following representations and
warranties are true and complete as of the Closing Date.

          SECTION 4.01 General Representations. Each Purchaser, severally and
not jointly, hereby represents and warrants to the Corporation and EPOD that:

          (a)      he has sufficient knowledge and experience in investing in
companies similar to EPOD in terms of EPOD’s stage of development so as to be
able to evaluate the risks and merits of its investment in the Corporation and
it is able financially to bear the risks thereof; and the Purchaser’s financial
condition is such that it is able to bear the risk of holding the Purchase
Securities for an indefinite period of time and can bear the loss of its entire
investment in EPOD.

          (b)      he has had an opportunity to discuss EPOD’s business,
management and financial affairs with EPOD’s management and EPOD’s management
has made available to the Purchaser any and all written information which he has
requested and has answered to the Purchaser’s satisfaction all inquiries made by
the Purchaser and with respect to individual or other tax and other economic
considerations involved in this investment, and the Purchaser acknowledges that
any documents pertaining to this investment of which he has been made aware have
been made available for inspection by the Purchaser and the Purchaser’s
attorney, accountant and/or other advisor(s);

          (c)      the Purchase Securities being purchased by him are being
acquired for his own account for the purpose of investment and not with a view
to or for sale in connection with any distribution thereof;

          (d)      the purchase of the Purchase Securities has not been made
through or as a result of, and the issue and sale of the Purchase Securities is
not being accompanied by, an advertisement in printed media of general and
regular paid circulation, on radio, television or telecommunications, including
electronic display, and no prospectus, registration statement or offering
memorandum within the meaning of applicable laws has been delivered to the
Purchaser in connection with the purchase and sale of the Purchase Securities;

          (e)      the EPOD Conversion Shares, the EPOD Warrant Shares and,
until such time as they are registered for resale pursuant to the terms of the
Registration Rights Agreement, the Corporation Conversion Shares and the
Corporation Warrant Shares (i) have not been registered under the Securities Act
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof or Rule 505
or 506 promulgated under the Securities Act, (ii) constitute “restricted
securities” under the Securities Act, (iii) must be held indefinitely unless a
subsequent disposition thereof is registered or otherwise in compliance under
the Securities Act and/or applicable state securities laws or is exempt from
such registration, (iv) that EPOD and the Corporation, as applicable, will make
a notation on its transfer books to such effect, and (v) that if an exemption
from registration or qualification therefor is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period therefor, and on requirements relating to EPOD and the
Corporation which are outside of the Purchaser’s control, and which EPOD (and
the Corporation, until such time as it is required to file the Initial
Registration Statement (as defined under the Registration Rights Agreement) is
under no obligation and may not be able to satisfy;

--------------------------------------------------------------------------------

- 26 -

          (f)      he understands that each certificate evidencing Purchase
Securities shall bear a legend or legends as may be required under applicable
Canadian securities laws, as well as a legend substantially similar to the
following:

                                   (i)      “THESE SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 PROMULGATED UNDER THE ACT. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO
APPLICABLE STATE SECURITIES LAWS.”

                                   (ii)      Any legend set forth in, or
required by, the Transaction Documents.

                                   (iii)      Any legend required by the
securities laws of any state to the extent such laws are applicable to the
Debentures, the Warrants and the securities represented by the certificate so
legended.

          (g)      all corporate, personal or other action on the part of the
Purchaser necessary for the authorization, execution and delivery of this
Agreement and the other Transaction Documents and Purchase Agreement and for the
performance of all obligations of the Purchaser hereunder and thereunder has
been taken. This Agreement has been, and the other Transaction Documents will
be, duly executed and delivered by the Purchaser and will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting enforcement of creditors’ rights generally; and

          (h)      he has no obligation with respect to any brokerage or
finder’s fees or commissions to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person, or with
respect to any claims made by or on behalf of other persons for such fees, that
may be due in connection with the transactions contemplated by the Transaction
Documents.

--------------------------------------------------------------------------------

- 27 -

          SECTION 4.02 Accredited Investor Status. The Purchaser is an
“accredited investor” within the definition set forth in Rule 501(a) under the
Securities Act and within the definition set forth in National Instrument 45-106
of the Canadian Securities Administrators.

          SECTION 4.03 Residence. If the Purchaser is an individual, then the
Purchaser resides in the state or province identified in the address of the
Purchaser set forth on Schedule I; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then the office or
offices of the Purchaser in which its principal place of business is identified
in the address or addresses of the Purchaser set forth on Schedule I.

          SECTION 4.04 Sole Representations. Except as expressly set forth in
this Article IV, the Purchasers makes no other representation or warranty with
respect to the transactions contemplated by the Transaction Documents to which
either of them is a party.

ARTICLE V

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS

          The obligation of each of the Purchasers to purchase and pay for the
Purchase Securities being purchased at the Initial Closing, and of any Purchase
Securities issued at a subsequent Closing hereunder, is, at its option, subject
to the satisfaction, on or before such Closing, of the conditions set forth in
this Article V below, unless otherwise waived by the Purchasers:

          SECTION 5.01 Representations and Warranties. The representations and
warranties of the Corporation and EPOD contained in Article II and III,
respectively, shall be true and correct in all material respects as of such
Closing, except that any such representations and warranties shall be true and
correct in all respects where such representation and warranty is qualified with
respect to materiality.

          SECTION 5.02 Performance. The Corporation and EPOD, as applicable
shall have performed and complied with all agreements contained herein required
to be performed or complied with by it prior to or at such Closing.

          SECTION 5.03 Compliance Certificate. The Chief Executive Officer or
the President of the Corporation and EPOD, as applicable, shall deliver to the
Purchasers at such Closing a certificate certifying that the conditions
specified in Sections 5.01 and 5.02 have been fulfilled.

          SECTION 5.04 Proceedings. All corporate and other proceedings to be
taken by the Corporation and EPOD, as applicable, in connection with the
transactions contemplated hereby and all documents incident thereto shall be
reasonably satisfactory in form and substance to the Purchasers and their
counsel in their sole discretion, and the Purchasers and their counsel shall
have received all such counterpart originals or certified or other copies of
such documents as they reasonably may request.

          SECTION 5.05 Supporting Documents. The Purchasers and their counsel
shall have received copies of the following documents:

--------------------------------------------------------------------------------

- 28 -

          (a)      (i) the Certificate, certified as of a recent date by the
Secretary of State of the State of Nevada, and (ii) a certificate of said
Secretary dated as of a recent date as to the due incorporation and good
standing of the Corporation.

          (b)      (i) notice of Articles and Articles of Incorporation of EPOD,
and (ii) a Certificate of Good Standing as of a recent date by the Registrar of
Companies (British Columbia).

          (c)      a certificate of the Secretary or an Assistant Secretary of
the Corporation dated as of such Closing and certifying: (i) that attached
thereto are true and complete copies of the Certificate and By-laws of the
Corporation as in effect on the date of such certification; (ii) that attached
thereto is a true and complete copy of all resolutions adopted by the Board of
Directors or the stockholders of the Corporation authorizing the execution,
delivery and performance of the Transaction Documents, the issuance, sale and
delivery of the Purchase Securities and the reservation, issuance and delivery
of the Corporation Conversion Shares and the Corporation Warrant Shares, and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated by the
Transaction Documents; (iii) to the incumbency and specimen signature of each
officer of the Corporation executing any of the Transaction Documents, and any
certificate or instrument furnished pursuant hereto or thereto, and a
certification by another officer of the Corporation as to the incumbency and
signature of the officer signing the certificate referred to in this clause (c);

          (d)      a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of EPOD dated as of such Closing and certifying: (i) that
attached thereto are true and complete copies of the Articles of Organization
and By-laws (or similar organizational documents) of EPOD as in effect on the
date of such certification; (ii) that attached thereto is a true and complete
copy of all resolutions adopted by the Board of Directors or the stockholders of
EPOD authorizing the execution, delivery and performance of the Transaction
Documents, the issuance, sale and delivery of the Purchase Securities and the
reservation, issuance and delivery of the EPOD Conversion Shares and the EPOD
Warrant Shares, and that all such resolutions are in full force and effect and
are all the resolutions adopted in connection with the transactions contemplated
by the Transaction Documents; (iii) to the incumbency and specimen signature of
each officer of EPOD executing any of the Transaction Documents, and any
certificate or instrument furnished pursuant hereto or thereto, and a
certification by another officer of EPOD as to the incumbency and signature of
the officer signing the certificate referred to in this clause (d); and

          (e)      such additional supporting documents and other information
with respect to the operations and affairs of the Corporation (and EPOD, as
applicable) as the Purchasers or their counsel reasonably may request.

          SECTION 5.05 Security Agreements. The Security Agreements shall have
been executed and delivered by EPOD UK and the Purchasers.

          SECTION 5.06 Registration Rights Agreement. The Registration Rights
Agreement, in substantially the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), shall have been executed and delivered by the
Corporation and the Purchasers.

--------------------------------------------------------------------------------

- 29 -

          SECTION 5.07 Share Pledge Agreements. The Share Pledge Agreements
shall have been executed by Mike Matvieshen and the Purchasers.

          SECTION 5.08 Non-Recourse Guaranty. Michael Matvieshen and the
Purchasers shall have executed a Non-Recourse Guaranty with respect to the
shares pledged pursuant to the Share Pledge Agreements.

          SECTION 5.09 Lock-Up Agreement. EPOD and the applicable stockholders
of the Corporation shall have executed a Lock-Up Agreement with respect to a
total of 1,469,000 shares of Common Stock held by such stockholders and the
2,651,000 shares of Common Stock being issued by the Corporation to EPOD
pursuant to the Purchase Agreement.

          SECTION 5.10 Preemptive Rights. All stockholders of EPOD having any
preemptive, first refusal or other rights with respect to the issuance of the
Purchase Securities, the EPOD Conversion Shares or the EPOD Warrant Shares shall
have irrevocably waived the same in writing.

ARTICLE VI

CONDITIONS TO THE OBLIGATIONS OF EPOD AND THE CORPORATION

          The obligations of EPOD and the Corporation, respectively, hereunder
at the Initial Closing, and at a subsequent Closing hereunder, are subject to
the satisfaction, on or before such Closing, of the conditions set forth in this
Article VI below, unless otherwise waived by EPOD and the Corporation:

          SECTION 6.01 Representations and Warranties. The representations and
warranties of the Purchasers contained in Article IV shall be true and correct
in all material respects as of such Closing, except that any such
representations and warranties shall be true and correct in all respects where
such representation and warranty is qualified with respect to materiality.

          SECTION 6.02 Payment of Purchase Price. Each Purchaser shall have
delivered to EPOD payment of the aggregate purchase price of the Purchase
Securities to be purchased by such Purchaser at such Closing as set forth in
Article I.

          SECTION 6.03 Transaction Documents. At or prior to such Closing, the
Purchasers shall have executed and delivered a counterpart signature page to
this Agreement and each of the remaining Transaction Documents to which he is a
party. In addition to the foregoing, the Purchasers shall have delivered at or
prior to such Closing a duly completed and executed Certificate of Accredited
Investor attached as Schedule IV hereto.

          SECTION 6.04 Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated at such Closing and
all documents incident thereto shall be reasonably satisfactory in form and
substance to the Corporation and the Corporation’s counsel, and to EPOD and
EPOD’s counsel, as applicable, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.

--------------------------------------------------------------------------------

- 30 -

ARTICLE VII

COVENANTS OF THE CORPORATION AND EPOD

          The Corporation and EPOD hereby covenant and agree with the Purchasers
that:

          SECTION 7.01 Restrictive Agreements Prohibited. Neither the
Corporation, EPOD, nor any of their respective subsidiaries shall become a party
to any agreement which by its terms restricts the Corporation’s or EPOD’s
performance (for so long as EPOD is obligated to so perform) of any of the
Transaction Documents.

          SECTION 7.02 Use of Proceeds. EPOD shall use the proceeds from the
sale of the Purchase Securities solely for working capital, solar park
construction, payment of the expenses indicated in Sections 9.01 and 9.04
herein, and other general corporate purposes, unless otherwise unanimously
resolved by the Board of Directors of EPOD; provided, however that no proceeds
shall be used for payments to any officers, directors or affiliates of EPOD
(except for the one-time payment to Michael Matvieshen in order to provide for
the purchase price of the shares of common stock of the Corporation held by
former stockholders of the Corporation). The Corporation shall use the proceeds,
if any, from the issuance of the Corporation Warrant Shares upon exercise by the
Purchasers solely for working capital and other general corporate purposes,
including the construction of solar parks, unless otherwise unanimously resolved
by the Board of Directors of the Corporation; provided, however that no proceeds
shall be used for payments to any officers, directors or affiliates of the
Corporation (except for the one-time payment to Michael Matvieshen in order to
provide for the purchase price of the shares of common stock of the Corporation
held by former stockholders of the Corporation).

          SECTION 7.03 Registration of Corporation Conversion Shares and
Corporation Warrant Shares. The Corporation shall use its reasonable best
efforts to file with the SEC, within thirty (30) days of the closing date of the
Asset Purchase, a registration statement on Form S-1 covering the Corporation
Conversion Shares and the Corporation Warrant Shares and permitting the
Purchasers to offer and sell, on a delayed or continuous basis pursuant to Rule
415 of the Securities Act, the Corporation Conversion Shares and the Corporation
Warrant Shares, subject to the terms and conditions set forth in the
Registration Rights Agreement.

          SECTION 7.04 Furnishing of Information; Public Information. Until the
time that no Purchaser owns any Purchase Securities, Corporation Conversion
Shares or Corporation Warrant Shares, the Corporation covenants to maintain the
registration of the Common Stock under Section 12(g) of the Exchange Act and to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Corporation
after the date hereof pursuant to the Exchange Act even if the Corporation is
not then subject to the reporting requirements of the Exchange Act. As long as
any Purchaser owns Purchase Securities, Corporation Conversion Shares or
Corporation Warrant Shares, if the Corporation is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Purchase Securities, Corporation
Conversion Shares or Corporation Warrant Shares including without limitation,
under Rule 144. The Corporation further covenants that it will take such further
action as any holder of Purchase Securities may reasonably request, to the
extent required from time to time to enable such Person to sell the Purchase
Securities, Corporation Conversion Shares or Corporation Warrant Shares without
registration under the Securities Act, including without limitation, within the
requirements of the exemption provided by Rule 144.

--------------------------------------------------------------------------------

- 31 -

          At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Corporation to be in
compliance with Rule 144(c)(1) of the Securities Action (“Rule 144”) and
otherwise without restriction or limitation pursuant to Rule 144, if the
Corporation shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Purchaser’s other available remedies, the Corporation shall pay to a
Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Purchase
Securities, Corporation Conversion Shares or Corporation Warrant Shares, an
amount in cash equal to two percent (2.0%) of the aggregate purchase price of
such Purchaser’s Debentures on the day of a Public Information Failure and on
every thirtieth (30th) day (pro rated for periods totaling less than thirty
days) thereafter until the earlier of (a) the date such Public Information
Failure is cured and (b) such time that such public information is no longer
required for the Purchasers to transfer the Corporation Conversion Shares or the
Corporation Warrant Shares pursuant to Rule 144. The payments to which a
Purchaser shall be entitled pursuant to this Section 7.04 are referred to herein
as “Public Information Failure Payments.” Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred, and (ii) the third
(3rd) Business Day (as defined in the Debentures) after the event or failure
giving rise to the Public Information Failure Payments is cured. In the event
the Corporation fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full. Nothing
herein shall limit such Purchaser’s right to pursue actual damages for the
Public Information Failure, and such Purchaser shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.

          SECTION 7.05 Integration. The Corporation shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of any Purchase Securities issued pursuant to
Section 1.07 hereof in a manner that would require the registration under the
Securities Act of the sale of any Purchase Securities issued pursuant to Section
1.07 hereof.

          SECTION 7.06 Conversion and Exercise Procedures. Each of the form of
Notice of Exercise included in the Warrants and the form of Notice of Conversion
included in the Debentures set forth the totality of the procedures required of
the Purchasers in order to exercise the Warrants or to convert the Debentures.
No additional legal opinion, other information or instructions shall be required
of the Purchasers to exercise their Warrants or convert their Debentures. EPOD
(for so long as it is so obligated) and the Corporation, as applicable, shall
honor exercises of the Warrants and conversions of the Debentures and shall
deliver the EPOD Shares or the shares of Common Stock, as applicable, issuable
upon exercise or conversion thereof, respectively, in accordance with the
respective terms, conditions and time periods set forth in the Transaction
Documents.

--------------------------------------------------------------------------------

- 32 -

          SECTION 7.07 Securities Laws Disclosure; Publicity. The Corporation
shall issue a Current Report on Form 8-K and press release disclosing the
material terms of the transactions contemplated hereby, and including the
Transaction Documents as exhibits thereto, within the time limitations
prescribed in the Form 8-K rules. From and after the issuance of such press
release, the Corporation shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Corporation or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. The Corporation and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Corporation nor any Purchaser shall issue any such press
release, nor otherwise make any such public statement without the prior consent
of the Corporation, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Corporation, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Corporation shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the SEC or any regulatory agency, without the prior
written consent of such Purchaser, except: (a) as required by federal securities
law in connection with (i) any registration statement contemplated by the
Registration Rights Agreement, and (ii) the filing of final Transaction
Documents (including signature pages thereto) with the SEC, and (b) to the
extent such disclosure is required by applicable law or regulation, in which
case the Corporation shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).

          SECTION 7.08 Reservation and Listing of Securities.

          (a)                Each of EPOD (for so long as it remains so
obligated pursuant to the applicable terms and conditions of the Transaction
Documents) and the Corporation shall maintain a reserve from their respective
duly authorized shares of common stock for issuance to the Purchasers pursuant
to the Transaction Documents in such amount as may then be required for the
purpose of effecting the conversion of the Debentures and the exercise of the
Warrants and otherwise complying with the terms of the Transaction Documents
(such number of shares of common stock, the “Required Minimum”).

          (b)                If, on any date, the number of authorized but
unissued (and otherwise unreserved) shares of common stock of EPOD (for so long
as it remains so obligated pursuant to the applicable terms and conditions of
the Transaction Documents) or the Corporation is less than the Required Minimum
on such date, then the Board of Directors of EPOD or the Corporation, as
necessary, shall use commercially reasonable efforts to amend their respective
organizational documents to increase their number of authorized but unissued
shares of common stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 75th day after such date.

--------------------------------------------------------------------------------

- 33 -

          (c)                The Corporation shall, if applicable: (i) in the
time and manner required by the principal trading market, prepare and file with
such trading market an additional shares listing application covering a number
of shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such trading market or the
OTCBB as soon as possible thereafter, (iii) provide to the Purchasers evidence
of such listing or quotation, and (iv) maintain the listing or quotation of such
Common Stock on any date at least equal to the Required Minimum on such date on
such trading market or the OTCBB, as and to the extent applicable.

          SECTION 7.09 Participation in Future Financing.

          (a)      From the date of closing of the Asset Purchase until the date
that is the twelve month anniversary thereof, upon any issuance by the
Corporation or any of its subsidiaries of Common Stock or Common Stock
equivalents or any indebtedness convertible into Common Stock in a bona fide
third party financing transaction for the purpose of raising capital (a
“Subsequent Financing”), each Purchaser shall have the right to participate up
to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in such Subsequent Financing.

          (b)      At least five (5) Business Days prior to the closing of the
Subsequent Financing, the Corporation shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Corporation shall promptly, but no later than
one (1) Business Day after such request, deliver a Subsequent Financing Notice
to such Purchaser. The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the person or persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.

          (c)      Any Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Corporation by not later than 5:30
p.m. (New York City time) on the fifth (5th) Business Day after all of the
Purchasers have received the Pre-Notice that the Purchaser is willing to
participate in the Subsequent Financing, the amount of the Purchaser’s
participation, and representing and warranting that the Purchaser has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the Corporation receives no such notice from a
Purchaser as of such fifth (5th) Business Day, such Purchaser shall be deemed to
have notified the Corporation that it does not elect to participate.

          (d)      If by 5:30 p.m. (New York City time) on the fifth (5th)
Business Day after all of the Purchasers have received the Pre-Notice,
notifications by the Purchasers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Corporation may effect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.

--------------------------------------------------------------------------------

- 34 -

          (e)      The Corporation must provide the Purchasers with a second
Subsequent Financing Notice, and the Purchasers will again have the right of
participation set forth above in this Section 7.09, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated for any
reason on the terms set forth in such Subsequent Financing Notice within thirty
(30) Business Days after the date of the initial Subsequent Financing Notice.

          Notwithstanding the foregoing, this Section 7.09 shall not apply in
respect of a public offering of Common Stock.

ARTICLE VIII

INDEMNIFICATION

          SECTION 8.01 Indemnification of Purchasers. Subject to the provisions
of this Section 8.01, the Corporation and EPOD, severally and not jointly, shall
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees and agents (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title), each person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other persons with a functionally equivalent role
of a person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Corporation or EPOD in this Agreement or in
the other Transaction Documents, or (b) any action instituted against a
Purchaser in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Corporation or EPOD who is not an affiliate of such
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by such Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Corporation
and EPOD in writing, and the Corporation and EPOD shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Corporation or EPOD in writing, (ii) the Corporation and EPOD
have failed after a reasonable period of time to assume such defense and to
employ counsel, or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Corporation or EPOD and the position of such Purchaser Party, in which case the
Corporation and EPOD shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. Neither the Corporation nor EPOD will
be liable to any Purchaser Party under this Agreement (x) for any settlement by
a Purchaser Party effected without the Corporation’s or EPOD’s prior written
consent, which shall not be unreasonably withheld or delayed, or (y) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

--------------------------------------------------------------------------------

- 35 -

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01 Expenses. At the Initial Closing, EPOD has agreed to
reimburse the Purchasers for their legal fees and expenses in an amount not to
exceed, in the aggregate, $20,000.00 plus reasonable out-of-pocket expenses.
Accordingly, in lieu of the foregoing payments, the aggregate amount that the
Purchasers are required to pay for the Purchase Securities at the Initial
Closing shall be reduced by such legal fees and expenses. In addition, at the
Initial Closing, Epod and the Purchasers shall instruct the Escrow Agent to pay
to Burns & Levinson LLP, out of the offering proceeds, all of its legal fees and
disbursements accrued through the Initial Closing Date. Except as expressly set
forth to the contrary in the Transaction Documents, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

          SECTION 9.02 Survival of Agreements. Unless otherwise set forth in
this Agreement, the representations and warranties of the Corporation, EPOD and
the Purchasers contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Initial Closing and shall in no
way be affected by any investigation or knowledge of the subject matter thereof
made by or on behalf of the Purchasers, EPOD or the Corporation.

          SECTION 9.03 Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations among the Corporation, EPOD and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before July 1, 2009; provided, however, that such termination
will not affect the right of any party to sue for any breach by the other party
(or parties).

          SECTION 9.04 Financial Advisory Fee. The Purchasers understand that,
in connection with the issue and sale of the Purchase Securities pursuant to
this Agreement, CCI Financial Group Inc. (“CCI”) and Baneberry Capital Corp.
(“Baneberry”) (each, a “Financial Advisor” and, collectively, the “Financial
Advisors”) will receive from EPOD at the Initial Closing a financial advisory
fee, in cash, equal, in the aggregate, to 10% of the gross proceeds to EPOD from
the sale of the Purchase Securities hereunder. In addition, EPOD will issue to
each Financial Advisor Warrants (collectively, the “Financial Advisor
Warrants”), in the case of CCI, equal to 1% of the Purchase Securities sold to
the Purchasers hereunder and, in the case of Baneberry, equal to 8% of the
Purchase Securities sold to the Purchasers hereunder. Each Financial Advisor
Warrant will entitle the Financial Advisor to acquire EPOD Shares or shares of
Common Stock, as applicable, at the same price and upon the same terms and
conditions as the Warrants issued to the Purchasers; provided, that the
Corporation shall not be required to register any Financial Advisor Warrant
pursuant to the Registration Rights Agreement.

--------------------------------------------------------------------------------

- 36 -

          SECTION 9.05 No Finder’s Fees. Each party represents that it neither
is nor will be obligated for any finder’s fee or commission in connection with
this transaction, except for the payments to the Financial Advisors described in
Section 9.04. The Purchasers, jointly and severally, agree to indemnify and to
hold harmless the Corporation and EPOD from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability)for which the Purchasers or any of their respective officers,
employees, or representatives is responsible. The Corporation agrees to
indemnify and hold harmless the Purchasers from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability), including the payments to the Financial Advisors, for which
the Corporation or any of its officers, employees or representatives is
responsible. EPOD agrees to indemnify and hold harmless the Purchasers from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee to any person (and the costs and expenses of defending against such
liability or asserted liability), including the payments to the Financial
Advisors, for which EPOD or any of its officers, employees or representatives is
responsible.

          SECTION 9.06 Parties in Interest. All representations, covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not. Neither EPOD nor the
Corporation may assign their respective rights and obligations under this
Agreement without the prior written consent of each Purchaser (other than by
merger). Any Purchaser may assign any or all of its rights under this Agreement
to any person to whom such Purchaser assigns or transfers any Purchase
Securities; provided that such transferee agrees in writing to be bound, with
respect to the transferred Purchase Securities, by the provisions of the
Transaction Documents that apply to the Purchasers; provided, further that one
or more applicable exemptions under the Securities Act, and any applicable state
securities laws, permit such assignment or transfer without the necessity of
registration pursuant thereto. Without limiting the generality of the foregoing,
all representations, covenants and agreements benefiting the Purchasers shall
inure to the benefit of any and all subsequent holders from time to time of the
Purchase Securities, and the shares of Common Stock or the EPOD Shares, as
applicable, issuable upon exercise or conversion thereof.

          SECTION 9.07 Notices. All notices and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
Business Day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
Business Day after deposit with a nationally recognized overnight courier,
specifying next Business Day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address as set
forth in the preamble to this Agreement or on Schedule I hereto, or to such
email address, facsimile number or address as subsequently modified by written
notice given in accordance with this Section 8.05. If notice is given to the
Corporation, a copy shall also be given to Burns & Levinson LLP, 125 Summer
Street, Boston, MA 02110, Attention: Andrew J. Merken, Esq. If notice is given
to a Purchaser, a copy shall also be given to Ellenoff Grossman & Schole LLP,
150 East 42nd Street, 11th Floor, New York, New York 10017, Attention: Stuart
Neuhauser, Esq.

--------------------------------------------------------------------------------

- 37 -

          SECTION 9.08 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflicts of law thereof.

          SECTION 9.09 Entire Agreement. This Agreement and the other
Transaction Documents, including the schedules and exhibits hereto and thereto,
constitute the sole and entire agreement of the parties with respect to the
subject matter hereof, and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

          SECTION 9.10 Counterparts. This Agreement may be executed in two or
more counterparts (including by facsimile or as an attachment to an electronic
mail message in “pdf” or similar format), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

          SECTION 9.11 Amendments. This Agreement may not be amended or
modified, nor may any provision hereof be waived, except by a written instrument
signed by the parties. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

          SECTION 9.12 Severability. If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.

          SECTION 9.13 Titles and Subtitles. The titles and subtitles used in
this Agreement are for convenience only and are not to be considered in
construing or interpreting any term or provision of this Agreement.

          SECTION 9.14 Waiver. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

          SECTION 9.15 Replacement of Purchase Securities. If any certificate or
instrument evidencing any Purchase Securities is mutilated, lost, stolen or
destroyed, the Corporation or EPOD, as applicable, shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Corporation or EPOD, as applicable, of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Purchase Securities.

--------------------------------------------------------------------------------

- 38 -

          SECTION 9.16 Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Corporation will be entitled to specific performance
under the Transaction Documents. The parties agree that monetary damages may not
be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

          SECTION 9.17 Payment Set Aside. To the extent that the Corporation or
EPOD, as applicable, makes a payment or payments to any Purchaser pursuant to
any Transaction Document or a Purchaser enforces or exercises its rights
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Corporation or
EPOD, as applicable, or any trustee or receiver of either of them or any other
person under any law (including, without limitation, any bankruptcy law, state,
provincial or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

          SECTION 9.18 Independent Nature of Purchasers’ Obligations and Rights.
Except to the extent set forth therein, the obligations of each Purchaser under
any Transaction Document are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
any Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

          SECTION 9.19 Liquidated Damages. The obligation of EPOD and the
Corporation to pay any partial liquidated damages or other amounts owing under
the Transaction Documents is a continuing obligation of EPOD for so long as it
remains so obligated pursuant to the applicable terms and conditions of the
Transaction Documents, and of the Corporation, and shall not terminate until all
unpaid partial liquidated damages and other amounts have been paid,
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

--------------------------------------------------------------------------------

- 39 -

          SECTION 9.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING
IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES
FOREVER TRIAL BY JURY.

          SECTION 9.21 No Commitment for Additional Financing. EPOD and the
Corporation acknowledge and agree that no Purchaser has made any representation,
undertaking, commitment or agreement to provide or assist EPOD or the
Corporation in obtaining any financing, investment or other assistance, other
than the purchase of the Purchase Securities at the Initial Closing as set forth
herein and subject to the conditions set forth herein. In addition, EPOD and the
Corporation acknowledge and agree that (i) no statements, whether written or
oral, made by any Purchaser or its representatives on or after the date of this
Agreement shall create an obligation, commitment or agreement to provide or
assist EPOD or the Corporation in obtaining any financing or investment, (ii)
neither EPOD nor the Corporation shall rely on any such statement by any
Purchaser or its representatives, and (iii) an obligation, commitment or
agreement to provide or assist EPOD or the Corporation in obtaining any
financing or investment may only be created by a written agreement, signed by
such Purchaser and EPOD or the Corporation, as applicable, setting forth the
terms and conditions of such financing or investment and stating that the
parties intend for such writing to be a binding obligation or agreement. Each
Purchaser shall have the right, in it sole and absolute discretion, to refuse or
decline to participate in any other financing of or investment in EPOD or the
Corporation, as applicable, including the Additional Investment, and shall have
no obligation to assist or cooperate with EPOD or the Corporation in obtaining
any financing, investment or other assistance.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the day and year first above written.

  EPOD:       EPOD SOLAR INC.             By: /s/ Michael Matvieshen   Name:
Michael Matvieshen   Title: Chief Executive Officer         CORPORATION:      
ALLORA MINERALS, INC.             By: /s/ Michael Matvieshen   Name: Michael
Matvieshen   Title: President and Chief Executive Officer         PURCHASERS:  
          /s/ Chandra Pemmasani   Dr. Chandra Pemmasani


--------------------------------------------------------------------------------

LIMITED JOINDER SOLELY FOR THE PURPOSES SET FORTH BELOW:

          The undersigned hereby execute the foregoing Securities Purchase
Agreement solely with respect to their respective obligations set forth in
Section 1.04.

  531682 BC Ltd.       /s/ Michael Matvieshen   By:  Michael Matvieshen   Its:  
    Guardian Universal Capital SA           /s/ Michael Matvieshen  
By:  Michael Matvieshen   Its:           Baneberry Capital Corp.           /s/
Jack Schwebel   By:  Jack Schwebel   Its:           /s/ Joel Cohen   Joel Cohen


--------------------------------------------------------------------------------

SCHEDULE 2.02(C)

List of Corporation Shareholders

--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Purchasers

Name and Address of Purchaser




Aggregate Principal
Amount of Initial
Closing
Debentures
($)
Maximum Number of
Initial Closing Warrant
Shares


Dr. Chandra Pemmasani
8 Fieldstream Court
Lutherville, MD 21093
2,000,000.00


172,414


TOTALS: 2,000,000.00 172,414


--------------------------------------------------------------------------------

SCHEDULE II

[Omitted.]

--------------------------------------------------------------------------------

SCHEDULE III

EPOD Disclosure Schedule

--------------------------------------------------------------------------------

SCHEDULE IV

Certificate of Accredited Investor (U.S.)

--------------------------------------------------------------------------------

SCHEDULE V

Certificate of Accredited Investor (Canada)

--------------------------------------------------------------------------------

EXHIBIT A

[Form of Secured Convertible Debenture]

--------------------------------------------------------------------------------

EXHIBIT B

[Form of Common Stock Purchase Warrant]

--------------------------------------------------------------------------------

EXHIBIT C

[Form of Security Agreements]

--------------------------------------------------------------------------------

EXHIBIT D

[Form of Share Pledge Agreements]

--------------------------------------------------------------------------------

EXHIBIT E

[Form of Registration Rights Agreement]

--------------------------------------------------------------------------------